F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          MAR 26 1999
                                    TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 DERRAL SCHRODER,
          Plaintiff - Appellant,                         No. 98-1396
 v.                                                 (D.C. No. 98-D-1196)
 O. EDWARD SCHLATTER,                                     (D. Colo.)
 Magistrate Judge, and John and Jane
 Does One Through Unlimintd [sic],
          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining Plaintiff-Appellant’s brief and the appellate record, this

panel has determined unanimously that oral argument would not materially assist

the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Plaintiff-Appellant Derral Schroder appeals the district

court’s dismissal of his complaint alleging violations of his federal constitutional



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
rights. In his complaint, 1 Plaintiff alleged that O. Edward Schlatter, who was at

the relevant times acting in his capacity as a Colorado state court judge, along

with various John and Jane Does, violated his due process rights by convicting

him of criminal charges and sentencing him to three and a half years’

imprisonment. Specifically, Plaintiff alleged that Judge Schlatter deprived him of

due process of law “when he refused to recognize [Plaintiff’s] free character and

right to freedom of religion.” R., Doc. 1 at 9. Plaintiff also claimed due process

violations as a result of being forced “to answer for an infamous crime by Police

Power, without a presentment or indictment of a Grand Jury,” and of being

“deprived of liberty and property without due process of law.” In addition, he

claimed that his private property was taken for public use without just

compensation. See id. at 10. Finally, Plaintiff claimed that Defendants deprived

him of due process of law by denying him assistance of counsel and “the right to

enjoy a speedy and public trial by an impartial jury.” Id. at 11. Plaintiff sought

damages in the amount of one million dollars for these alleged violations. He

also filed an application seeking leave to proceed in forma pauperis.

      In its Order dated June 11, 1998, the district court granted Plaintiff leave to


      1
        Plaintiff originally filed his complaint in the United States District Court
for the District of Columbia. Because Plaintiff and Defendants resided in
Colorado, and because the alleged wrongdoings appear to have occurred in
Colorado, his action subsequently was transferred to the United States District
Court for the District of Colorado.

                                         -2-
proceed in forma pauperis and dismissed his complaint pursuant to 28 U.S.C. §

1915(e)(2)(B). The district court explained that Plaintiff’s complaint sought

monetary damages against Judge Schlatter for “actions he may have taken in his

role as a state court judge.” R., Doc. 3 at 2. The court stated that “[j]udges are

absolutely immune from liability in civil rights suits for money damages for

actions taken in their judicial capacity.”    Id. Because Plaintiff’s suit was legally

frivolous and sought monetary relief against a defendant who was immune from

such relief, the court dismissed Plaintiff’s damages claims against Judge

Schlatter. See 28 U.S.C. § 1915(e)(2)(B)(I), (iii). The district court also

dismissed Plaintiff’s claims against various “John and Jane Does” as legally

frivolous because he “fail[ed] to identify these defendants or the claims asserted

against them in any other way.”      Id. at 3. According to the court, such

conclusory allegations “do[] not entitle a    pro se pleader to a day in court,

regardless of how liberally the court construes such pleadings.”      Id.

Subsequently, the district court denied Plaintiff’s “Objection to Order Dismissing

Complaint and Request to Correct Order, and Issue Judgement,” which it

construed as a motion to reconsider. Plaintiff then filed a notice of appeal and a

motion for leave to proceed     in forma pauperis on appeal. The district court

denied Plaintiff’s motion for leave to proceed     in forma pauperis on appeal.

       On appeal, Plaintiff renews his motion for leave to proceed     in forma


                                             -3-
pauperis on appeal and raises essentially the same alleged constitutional

violations he raised in his complaint. He also   accuses Judge Wiley Y. Daniel,

who issued the decision on appeal in this case, of denying him due process of law

and alleges that Judge Daniel “has no delegation of authority, jurisdiction and

venue, to hold [Defendant] to a foreign jurisdiction . . . and refuse [him] due

process of law as our Bill of Rights guarantees Citizens for the United States.”

Appellant’s Br. at 11. Further, he argues that the district court erred in

concluding that Judge Schlatter was “above the law and only subject to [his]

superior officer’s orders.” Id. at 9. Upon careful consideration of Plaintiff’s

brief, the district court’s order, and the applicable law, we agree with the district

court’s conclusions that Judge Schlatter is absolutely immune from Plaintiff’s

claims for monetary damages. See Mireles v. Waco, 502 U.S. 9, 9 (1991); Hunt

v. Bennett, 17 F.3d 1263, 1266 (10th Cir.) (citing Stump v. Sparkman, 435 U.S.
349, 356-57 (1978)), cert. denied, 513 U.S. 832 (1994). We also agree with the

court that Plaintiff’s claims against the “John and Jane Does” are not cognizable

due to their vague and conclusory nature. See Northington v. Jackson, 973 F.2d
1518, 1521-22 (10th Cir. 1992).

      We therefore AFFIRM the district court’s dismissal of Plaintiff’s claims

under 28 U.S.C. § 1915(e)(2)(B) for substantially the reasons stated in the district




                                           -4-
court’s Order filed June 11, 1998. 2

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




      2
          We grant Plaintiff’s motion for leave to proceed in forma pauperis on
appeal.

                                          -5-